DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 16-25 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the reasons for the allowance of claims are the inclusion of the limitations of: a descending velocity of liquid in crude oil in each of the accommodating cavities is decreased relative to a descending velocity of liquid in the crude oil in the oil jacket annulus, and an ascending velocity of oil drops or bubbles in the crude oil in each of the accommodating cavities is increased relative to an ascending velocity of oil drops or bubbles in the crude oil in the oil jacket annulus and determining pressure differences in the oil jacket annulus and the liquid outlet pipeline according to liquid production capacities of different oil wells, areas of different oil jacket annuluses, and an area of the liquid outlet pipeline; and adjusting open areas of the liquid inlet hole groups at different positions in the liquid outlet pipeline according to the pressure differences, so that flow rates of the produced liquid simultaneously flowing into the liquid outlet pipeline through each of the liquid inlet hole groups are equal in claim 1, and a plurality of settling cups connected to each other and disposed around the liquid outlet pipeline, each having an accommodating cavity communicated with each of the liquid inlet hole groups, and having a liquid inlet and a plurality of sand outlet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676